DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claim 40 have been fully considered and are persuasive.  The objection of claim 40 has been withdrawn. 
Applicant's arguments, see section titled “Rejections under 35 U.S.C. § 112”, with respect to claims 26, 28-40 and 52 have been fully considered and are persuasive. The rejection of claims 26, 28-40 and 52 has been withdrawn.

Allowable Subject Matter
Claims 26, 28-41, 43-45 and 51-52 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the amendments made to independent claims 26 and 41 incorporating allowable subject matter cited in the non-final rejection, independent claim 51 reciting allowable subject matter of claim 32 in independent form and independent claim 52 reciting allowable subject matter of claim 36 in independent form indicates the reason(s) claims 26, 28-41, 43-45 and 51-52 are patentable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476